Title: To Alexander Hamilton from Aaron Ogden, 13 December 1799
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir
            Union Camp near Scotch plains Decr 13. 1799 
          
          I embrace the moment, while you are at the seat of Government, to forward to you, the enclosed, as a proposed arrangement of rank for the company Officers of the 11th. regiment in which Major Shute and myself, (being the only field Officers of the regiment between whom a consultation has been possible,) entirely agree. 
          I choose this moment, the more especially, as General Dayton, who is well acquainted with the circumstances of the regiment, and who has its interest much at heart, may be readily consulted by the Secretary of War and yourself, should you wish more information, than the delicacy of the subject, will permit to place on paper.
          The persons, whose rank is altered from the list you sent me of the temporary arrangement, are pointed out by a mark of reference. Captain Faulkner held rank of Captain Brooks, during the revolutionary war, and is in every particular to be preferred. Indeed, some circumstances, in the knowledge of General Dayton, renders it probable, that you may not at any rate, consider Captain Brooks as an acquisition to the service, but in pursuance of the rule which seems to have adopted in respect to Officers in the revolutionary army, or rather in analogy to that rule, I have not arranged him lower than you now find him on the list. 
          Captain Cole, among the first appointments, was arranged as a first Lieutenant, he resignd and was afterwards appointed a Captain, so that really in point of time, he was the youngest Captain, and has no pretensions to merit,  beyond any one of those who were appointed before him; I have further to add, that he has no right whatever to expect any higher rank, than that now proposed for him.
          Lieutenant Potter from his great &  peculiar merit is advanced,  and I hope exceedingly, that the alteration may meet approbation. 
          Lieutenant Pratt who is advanced to No. 1. of the second Lieutenants is the son of Major Pratt a most excellent officer of the Jersey line, who lost his life in the revolutionary war the son appears to have inherited the military spirit of his father, and has so much distinguished himself in the regiment, that the Alteration now proposed in respect to him, may be established is very much my wish—
          It would be extremely gratifying should the final arrangement of rank be speedily announced.
          I have the honor to be with the highest respect your mo. Ob. sert
          
            Aaron Ogden
          
          
            P.S. I have not time to copy the above the opportunity is now waiting and in danger of being lost. 
          
        